Citation Nr: 0320102	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  96-40 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
scar, left lower quadrant.

2.  Entitlement to an increased rating for service-connected 
bronchial asthma, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman 


INTRODUCTION

The veteran had active military service from September 1950 
to August 1952.

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a January 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in San Juan, the Commonwealth of Puerto Rico, 
which denied the veteran's claims of entitlement to a 
compensable rating for service-connected scar, left lower 
quadrant, and entitlement to an increased rating for service-
connected bronchial asthma, currently evaluated as 30 percent 
disabling.  In July 1998, the Board remanded the claims for 
additional development.  


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
either of the determinations remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




